                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


TIMOTHY L SHAW #380943                              CASE NO. 3:19-CV-00681 SEC P

VERSUS                                              JUDGE TERRY A. DOUGHTY

JAMES LEBLANC                                       MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT

       The Report and Recommendation [Doc. No. 18] of the Magistrate Judge having been

considered, together with the written Objection [Doc. No. 19] filed with this Court on March 12,

2020, and, after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and judgment as recommended is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254, [doc. # 1], is DENIED and DISMISSED WITH

PREJUDICE.

       THUS DONE AND SIGNED this 13th day of March, 2020, in Monroe, Louisiana.




                                                 ______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE
